OPINION — AG — A RULE OR REGULATION REQUIRING A PUPIL TO PAY FOR DAMAGES TO SCHOOL PROPERTY IS INVALID AND UNENFORCEABLE, WHETHER ADOPTED BY THE DISTRICT SUPERINTENDENT OF SCHOOLS OR BY THE BOARD OF EDUCATION, AND THAT A PUPIL'S GRADE CARD (REPORT CARD) CANNOT LEGALLY BE WITHHELD FOR A FAILURE OR REFUSAL TO PAY FOR SUCH DAMAGE. IF THE BOARD OF EDUCATION OF THE SCHOOL DISTRICT IN QUESTION BELIEVES THAT, UNDER ALL THE CIRCUMSTANCES, THE PUPIL IS LIABLE FOR SAID DAMAGES, AND THE PUPIL REFUSES TO PAY SUCH DAMAGES, THEN IT IS SUGGESTED THAT THE BOARD OF EDUCATION CONSULT LEGAL COUNSEL AS TO THE PROSECUTION OF A COURT ACTION TO RECOVER SAID DAMAGES. CITE: OPINION NO. SEPTEMBER 3, 1959 — HODGE 70 O.S.H. 6-15, 70 O.S.H. 20-1 (SUSPENSION OF A PUPIL STUDENT) (J. H. JOHNSON)